Case 2:16-cv-01750-SJO-JPR Document 124 Filed 07/29/19 Page 1 of 7 Page ID #:1428


 1   SPERTUS, LANDES & UMHOFER, LLP
     Matthew Donald Umhofer (SBN 206607)
 2   Elizabeth A. Mitchell (SBN 251139)
     1990 S. Bundy Drive, Suite 705
 3   Los Angeles, CA 90025
     Telephone: (310) 826-4700
 4   Facsimile: (310) 826-4711
     mumhofer@spertuslaw.com
 5   emitchell@spertuslaw.com
 6   Attorneys for Intervenors DTLA ALLIANCE FOR HUMAN RIGHTS, JOSEPH BURK,
     HARRY TASHDIJIAN, KARYN PINSKY, CHARLES MALOW, and CHARLES VAN
 7   SCOY
 8
 9
10
11                           UNITED STATES DISTRICT COURT
12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13   CARL MITCHELL, MICHAEL                             Case No. CV16-01750 SJO (JPRx)
     ESCOBEDO, SALVADOR ROQUE,                          [Assigned to the Honorable S. James
14   JUDY COLEMAN, as individuals;                      Otero, Courtroom 10C]
     LOS ANGELES CATHOLIC
15   WORKER, CANGRESS, as                               REPLY TO PLAINTIFFS’
     organizations,                                     OPPOSITION TO MOTION TO
16                                                      INTERVENE FOR LIMITED
                    PLAINTIFFS,                         PURPOSE OF OBJECTING TO
17                                                      SETTLEMENT; MEMORANDUM
     v.                                                 OF POINTS AND AUTHORITIES
18
     CITY OF LOS ANGELES, a                             DATE: August 12, 2019
19   municipal entity; LT. ANDREW                       TIME: 10:00 a.m.
     MATHIS, SGT. HAMER and SGT.                        COURT: Courtroom 10C
20   RICHTER, in their individual and
     official capacities,
21
                    DEFENDANTS.
22
23         PROPOSED INTERVENORS DTLA ALLIANCE FOR HUMAN RIGHTS,
24   JOSEPH BURK, HARRY TASHDIJIAN, KARYN PINSKY, CHARLES MALOW,
25   and CHARLES VAN SCOY hereby submit the following Memorandum of Points and
26   Authorities in Reply to Plaintiff Carl Mitchell, et al’s Opposition to Proposed
27   Intervenors’ Motion to Intervene for the limited purpose of objecting to the settlement.
28

                                                                                  Case No. CV16-01750 SJO (JPRx)
                    REPLY IN SUPPORT OF MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 124 Filed 07/29/19 Page 2 of 7 Page ID #:1429


 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2         Nothing in the Plaintiffs’ opposition alters the fact that Applicants have met the
 3   required elements, and must be allowed to intervene. Fed. R. Civ. P. 24(a)(2) (“[T]he
 4   court must permit anyone to intervene who . . .” meets the required elements.)
 5   (emphasis added).
 6         A.        Applicants’ Intervention Is Timely as a Matter of Law.
 7         Plaintiffs’ opposition fails to address the binding decisions that indisputably
 8   permit intervention after a settlement deal is sealed. 1 Those decisions—by the Ninth
 9   Circuit and other courts—leave no question that post-judgment settlement challenges
10   are permitted. Plaintiffs’ failure to grapple with those compelling cases is fatal to
11   their opposition.
12         In dispensing with Plaintiffs’ timeliness contentions, the Court need look no
13   further than the Ninth Circuit’s holding that “until parties have notice that the
14   government may not be representing their interests, parties are entitled to rely on the
15   presumption that the government is representing their interests.” United States v.
16   Carpenter, 298 F.3d 1122, 1125 (9th Cir. 2002). Here, the applicants were entitled to
17   rely on that representation until May 29, 2019—the date the Applicants learned the
18   terms of the settlement and that the government was not representing their interests.
19   The Applicants moved to intervene within just weeks of learning that the city was no
20   longer representing their interests, and were timely in doing so.
21         Plaintiffs insist the Applicants should have moved sooner because the
22   settlement was previously placed on Council’s agenda for “closed-session” (i.e.
23   secret) discussion. That very argument was rejected by the Ninth Circuit in
24   Carpenter:
25         The intervenors acted as soon as they had notice that the
           proposed settlement was contrary to their interests. The mediation
26
27         1
            See Reply to City’s Opposition to Motion to Intervene, concurrently filed
     herewith, at 1-2 Applicants incorporate by reference the Reply to the City’s
28   Opposition to the Motion to Intervene, filed concurrently with this Reply.
                                                         1
               REPLY IN SUPPORT OF MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 124 Filed 07/29/19 Page 3 of 7 Page ID #:1430


 1         proceedings had been conducted under an order of confidentiality and
           the settlement negotiations were not conducted in open court. By
 2         entering into confidential settlement discussions the government
           does not give notice that it may not be adequately representing the
 3         interests of any group of citizens.
 4   298 F.3d at 1125 (emphasis added). Here, the mere fact that the government signaled
 5   it was in settlement discussions “does not give notice” that it wasn’t representing the
 6   Applicants’ interests. Nor were the Applicants given notice when the City Council
 7   authorized the City Attorney to approve the settlement on March 6 of this year
 8   because no terms were provided.
 9         The two news articles Plaintiffs claim put the Applicants on notice contained no
10   description of potential settlement terms—just speculation and assertions about
11   whether the agreement would make things worse for Skid Row. Cf Orange Cty v. Air
12   California, 799 F.2d 535, 537 (9th Cir. 1986) (“The progress of the negotiations was
13   chronicled by the press.”). Indeed, the press reports actually prove the Applicants’
14   point: members of the public were greatly concerned about this issue and attempted at
15   every juncture to obtain details about the settlement but were consistently refused.
16   The suggestion that the Applicants should have moved sooner—when the parties
17   concealed their actions from the public and delayed publicizing the terms of the
18   settlement until it was allegedly too late for the Applicants to intervene—is
19   disingenuous at best. Viewing the totality of the circumstances, the length of delay
20   was minimal and reason for delay – reliance on government representation – lawful
21   and reasonable under the circumstances.
22                1.      Parties Will Suffer Little Prejudice from the Delay in Moving
                          to Intervene.
23
24         Plaintiffs’ howl of prejudice is hollow—they neither articulate nor offer
25   evidence of any prejudice beyond their perturbation that the applicants are
26   intervening. They insist that intervention “ignores the cost to the individual Plaintiffs”
27   and they would be prejudiced by the “additional time and lack of finality” and
28   “disrupting the balance” struck. (Pls.’ Opp’n 18:12-19.) But those vague assertions
                                                      2
            REPLY IN SUPPORT OF MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 124 Filed 07/29/19 Page 4 of 7 Page ID #:1431


 1   fail to articulate exactly how they will be prejudiced by these things, what the actual
 2   cost would be, or why any of this would be caused by the “delay” as opposed to the
 3   intervention itself. EEOC v. Georgia-Pac. Corrugated LLC, No. C 07-03944 SBA,
 4   2008 WL 11388687, at *7 (N.D. Cal. Apr. 9, 2008) (“The focus . . . ‘is whether
 5   existing parties may be prejudiced by the delay in moving to intervene, not [on] the
 6   intervention itself. . .’”). And Plaintiffs fail to address their own part in causing the
 7   “delay” by conducting confidential settlement discussions and declining to disclose
 8   terms prior to May 29.
 9         B.        Proposed Intervenors Have a Significantly Protectible Interest.
10         The flaws in Plaintiffs’ opposition extend to their failure to make a dent in
11   Applicants’ showing of their “significant protectible interest[s]” in this settlement.
12   City of Los Angeles, 288 F.3d at 398. 2 These are not “undifferentiated, generalized”
13   interests as Plaintiffs suggest, but are specific to each applicant. (Pls.’ Opp’n 7:21-23.)
14         Applicants have submitted actual evidence of Joseph Burke’s loss of business,
15   loss of tenants, and inability to sell his property—an interest clearly not shared by
16   “tens of thousands of others.” (Burk Decl, ECF 120-3, ¶¶ 5-14, 28-37.) The same
17   goes for other evidence, like Harry Tashdijian’s expenditure of $77,000 for an
18   upgraded fire and security system (Tashdijian Decl, ECF 120-3 ¶¶13-14), Mark
19   Shinbane’s loss of 25-40% of employment candidates for his business due to the
20   conditions surrounding the property (Shinbane Decl, ECF 120-3 ¶ 12), Larry Rauch’s
21   threatened loss of health certification to his cold storage business due and doubling
22   security costs (Rauch Decl, ECF 120-3 ¶¶ 9-15), and Charles Van Scoy’s effective
23
24         2
              An interest in the property of the four individuals who filed the initial
     complaint is not required for applicants to intervene, as Plaintiffs suggest; applicants
25   are entitled to intervene in the phase of litigation in which they do have an interest.
     See, e.g. United States v. City of Los Angeles, 288 F.3d 391, 401-02 (9th Cir. 2002)
26   (police league had right to intervene despite no protectible interest in liability because
     it did have an interest in the remedies being sought); United States v. S. Fla. Water
27   Mgmt. Dist., 922 F.2d 704, 707 (11th Cir. 1991) (“A nonparty may have a sufficient
     interest for some issues in a case but not others, and the court may limit intervention
28   accordingly.”), aff’d in part, rev’d in part, 28 F.3d 1563 (11th Cir. 1994).
                                                         3
               REPLY IN SUPPORT OF MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 124 Filed 07/29/19 Page 5 of 7 Page ID #:1432


 1   imprisonment in his own home due to the property build-up on the sidewalks. (Van
 2   Scoy Decl, ECF 12-3, ¶¶ 6-13.) Beyond this, Applicants have specific and legally
 3   protectible interests in the public and private nuisances facing each of them
 4   individually, as described in the evidence submitted to the court, triggered by the
 5   City’s unlawful agreement. See Kempton v. City of Los Angeles, 165 Cal. App. 4th
 6   1344, 1349 (2008) (“Government liability. . . may be based upon public nuisances per
 7   se . . . Such an action would not force the City to prosecute others for nuisance on
 8   private property, but rather require City to take such action as is necessary so that it no
 9   longer suffers a nuisance on its own property.”); see also Solid Waste Agency of N.
10   Cook Cty. v. U.S. Army Corps of Eng’rs, 101 F.3d 503, 507 (7th Cir. 1996)
11   (intervention appropriate where impairment of rights affects “legally protected interest
12   (protected by the law of nuisance)”).3
13         C.        Settlement of This Lawsuit on Proposed Terms Will Adversely Affect
                     Applicants’ Interests Unless Intervention is Allowed.
14
15         Critically, none of the parties make any effort to dispute the evidence of the
16   decline in conditions in Skid Row, because they cannot. Despite this, Plaintiffs insist
17   that the “parade of horribles” pointed to by Applicants are unrelated to this case. (Pls.’
18   Opp’n 11:2-6). But the facts speak for themselves. The events that have followed this
19   Court’s 2016 injunction against the enforcement of property limits has had
20   consequences. Permitting people to accumulate nearly unlimited amounts of property
21   has predictably led to unusable sidewalks and significant fire hazards. (Mot; ECF
22   120, 5-8, 15-17.) Trash, food, urine, and feces builds up and serves as a petri dish for
23   disease. Tents stay up all day, serving as a cover for all manner of criminal activity.
24   As a result, disease is rampant, crime on and by homeless has increased, narcotics use
25
           3
             Plaintiffs’ argument that Applicants cannot have a protectible interest in
26   unconstitutional activity presupposes the City’s actions were unconstitutional which
     has never been established. No court in any circuit has found that any person has a
27   right to accumulate unlimited property on a public right-of-way. See, e.g. Lavan v.
     City of Los Angeles, 693 F.3d 1022, 1033 (9th Cir. 2012) (The order did not establish
28   “any purported right to use public sidewalks as personal storage facilities.”).
                                                         4
               REPLY IN SUPPORT OF MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 124 Filed 07/29/19 Page 6 of 7 Page ID #:1433


 1   and sales have exploded, and homeless are dying in record numbers. Applicants, many
 2   of whom have been in the area for decades, have never seen conditions worse than
 3   they are today. The fact is conditions today are drastically worse than they were three
 4   years ago, that change in condition can be directly tied to the sharp increase in
 5   property accumulation on the street, and the evidence shows Applicants have been
 6   severely affected as a result. Because the settlement largely tracks the injunction, it
 7   follows that Applicants’ interests will continue to be affected therefrom.
 8         This evidence demonstrates that the Applicants are people and entities who
 9   “would be substantially affected in a practical sense by the determination made in an
10   action, he should, as a general rule, be entitled to intervene.” Sw. Ctr. for Biological
11   Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001) (citing Fed. R. Civ. P. 24,
12   advisory committee notes).
13         D.     Alternatively, Applicants Should be Permitted to Intervene Under
                  Federal Rule of Civil Procedure 24(b)(1)(b).
14
15         Even if intervention were not appropriate under Rule 24(b)(1)(A), it should be
16   permitted under Rule 24(b)(1)(B), as the Applicants meet every one of the criteria for
17   permissive intervention. Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998):
18       1. There is a common question of law or fact insofar as the “constitutionality of
19          the City’s treatment of homeless people’s belongings” (Pls.’ Opp’n 20:2-3),
20          and Applicants’ interests are both directly affected by the Court’s answer to
21          that question.
22       2. The motion is timely because, under Carpenter, the parties moved as soon as
23          they had notice the government no longer represented its interests (discussed
24          supra Part A).
25       3. The Court has an independent basis for jurisdiction over the claims because the
26          Court has jurisdiction over the underlying claims that led to the settlement to
27          which the Applicants seek to object.
28
                                                      5
            REPLY IN SUPPORT OF MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 124 Filed 07/29/19 Page 7 of 7 Page ID #:1434


 1         For all the reasons articulated herein, applicants respectfully request the Court
 2   grant them limited intervention to object to this settlement.
 3
 4   Dated: July 29, 2019                                /s/ Elizabeth A. Mitchell
                                                        SPERTUS, LANDES & UMHOFER, LLP
 5                                                      Matthew Donald Umhofer (SBN 206607)
                                                        Elizabeth A. Mitchell (SBN 251139)
 6
 7                                                     Attorneys for [Proposed] Intervenors
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      6
            REPLY IN SUPPORT OF MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
